UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2011 Date of reporting period: June 1, 2010  November 30, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Asset Allocation: Equity Portfolio Semiannual report 11 | 30 | 10 Message from the Trustees 1 Performance snapshot 2 Interview with your funds portfolio manager 3 Your funds performance 8 Your funds expenses 9 Terms and definitions 11 Trustee approval of management contract 12 Other information for shareholders 16 Financial statements 17 Message from the Trustees Dear Fellow Shareholder: The stock market continued its climb this autumn, with the S&P 500 and Nasdaq indexes hitting highs not seen for several years. The market reacted positively to the Federal Reserves second round of quantitative easing and efforts in Washington to extend current taxation rates for all Americans. Most economists are now raising estimates for economic growth in 2011, despite concerns about the long-term ramifications of the nations fiscal problems. The municipal bond market, meanwhile, has entered a more challenging period, based on budgetary concerns in a number of states and the end of the popular Build America Bonds program. As always, Putnams experienced portfolio managers are seeking ways to balance the markets short-term setbacks with longer-term opportunities. Among developments affecting oversight of your fund, Barbara M. Baumann was elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan and Richard B. Worley, who have recently retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3 and 89 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fundsprospectus. * Returns for the six-month period are not annualized, butcumulative. 2 Interview with your funds portfolio manager Jeffrey Knight Jeff, how did the portfolio perform during the first half of the fiscal year? Amid improving market conditions, Putnam Asset Allocation: Equity Portfolios class A shares delivered a solid 11.19% return, which was better than the 9.86% return of the Russell 3000 Index, its primary benchmark, and slightly ahead of the 11.10% return of its secondary benchmark, the Asset Allocation: Equity Custom Index. Markets moved lower in the first couple of months of the period, but then rallied as the outlook for the global economy improved and the U.S. Federal Reserve [Fed] undertook new efforts to stimulate stronger economic growth. The top contributors to fund results were stock selection in our thematic strategies and in the small-cap value segment of the portfolio. Stock selection in the funds international segment generally underperformed. The fund lagged the average return of its Lipper peer group, Multi-Cap Growth Funds, which advanced 13.45%. The portfolio has more of a core investment style, but Lipper classifies it in the growth category, which had more competitive results in the period. How would you describe the stock marketenvironment? Global markets have been highly volatile since the start of the funds fiscal year last June. The period began only weeks after the European Union and the International Monetary Fund in May announced a financial rescue package for Greece intended to stabilize sovereign bond markets and the financials sector across Europe. However, volatility did not subside in the immediate aftermath because of fears of a double-dip recession in the United States. A rally began in August as the Fed signaled to This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 11/30/10. See pages 2 and 89 for fund performance information. Index descriptions can be found on page 11. 3 markets that it would add more liquidity by instituting a new Treasury purchase program. Stocks had one of their best Septembers in decades. The National Bureau of Economic Research [NBER] added a helpful declaration that the recession of 2008 had officially ended in June 2009. The announcement shored up confidence about the recovery. After markets rose again in October, returns across countries were mixed in November. Not surprisingly, countries dogged by sovereign-debt concern, such as Spain and Portugal, suffered steep losses. We are encouraged, however, that the market remained impressively resilient in the face of a barrage of bad news from Ireland, Portugal, and Spain. Although the cost to insure the sovereign debt of these nations reached the years highest levels in November, the turmoil did not spread to all risky assets. Furthermore, small-company stocks actually performed quite well, demonstrating rising investorconfidence. Can you describe how the thematic equity strategies performed in the period, and any changes you made? We had positive results from stock selection overall in these strategies and made a few adjustments worth noting. Some of the biggest contributors were companies involved with the rare-earth metals theme. During the past year, markets showed concern that China was attempting to buy up access to a number of rare-earth metals that are essential to the manufacturing of computers and other high-technology electronics. Stocks of companies that produce these metals skyrocketed in value, and we owned several of them that profited from the trend. An example is Lynas of Australia, a small position in the fund that appreciated much more than the funds primary benchmark in the six-month period. Another theme aquaculture  also performed well, with Marine Harvest of Norway contributing gains. The cyber defense theme also had positive results, driven in part by an This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 11/30/10. Short-term holdings are excluded. Holdings will vary over time. 4 increase in acquisitions involving some of the positions. However, L-3 Communications , a company that specializes in advanced communications systems for the military and government, detracted from the portfolios performance in the period. A new theme introduced recently involves targeting stocks that stand to profit from the growth of the Internet in China. We took profits on the cloud computing theme, selling down positions in Citrix Systems and F5 Networks . Two of the strategies that had subpar results in our view were the health-care information technology and senior health-care themes. We gradually sold the stocks in these themes. What other stocks contributed positively toresults? In the United States, Freeport-McMoRan Copper , a mining company that was a large overweight position relative to the Russell 3000 Index, contributed strong results. Copper is used for many industrial purposes, and the price of the metal and the stock improved as investors became more confident in the global economic recovery. Other top holdings that outperformed the benchmark included Halliburton , the oil services company, and Honeywell , an electronics systems maker. Smaller positions that contributed positively to performance included Estee Lauder , the luxury goods company, and VMWare , a software company that specializes in visualization technology. In the international segment, BT Group , the British telecommunications network carrier,delivered strong results, outperforming a lackluster telecom sector. This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Data in the chart reflect a new calculation methodology placed in effect within the past six months. 5 Aside from these examples, a number of the funds holdings in emerging markets performed very well. Since we favor the prospects of emerging markets relative to developed markets, we have increased the funds allocations to these markets. What holdings had disappointing results? Among the funds top holdings, Hewlett-Packard , the computer and peripherals manufacturer, had negative results. The stocks decline resulted in part from issues surrounding the departure of its Chief Executive Officer during the period. We believe these issues do not affect the long-term attractiveness of the stock, which currently is very attractively valued. Also, Dean Foods fell by a significant amount as the company struggled to meet its earnings estimates. We concluded this company could not achieve its operational goals, and we eliminated the position. Among international holdings, Mediaset , the Italian cable television service, underperformed in the period, though we continue to hold it because we consider it to be undervalued. Did the fund employ derivatives? Yes, we used a number of derivative strategies to fine-tune exposures to sectors and markets, as well as to manage exposure to market risk. What is your outlook for the stock market and for the fund? We continue to emphasize companies that generate strong free cash flow and have improving earnings prospects. We are also placing an increasing emphasis on stocks with low beta, which is a measurement of risk relative to the overall stock market [the stock market in general has a beta of one]. Our ongoing research on stocks finds that stocks with below-average beta tend to be more attractive investments, generating greater returns relative to risk. However, low-beta stocks have been out of favor for the past couple of years. The recovery rally that began in 2009 has favored more risky stocks, which fell sharply in the 2008 bear market. Also, as we enter the second half of the fiscal year, the portfolio has larger weightings in small caps and in emerging markets, reflecting in part that these areas of the market have outperformed in the first half of the year. Another trend that we see is a decline in correlation across the market. For the first three quarters of 2010, correlation was high there were relatively few stocks that significantly outperformed or underperformed the market average. However, in the fourth quarter we began to see a greater degree of dispersion. We think this will continue in 2011 because the economy appears to be returning to normal, and markets have much less fear of an economic relapse that would affect stocks generally. Investors will be more likely to focus on the individual merits of companies, as we do in the process of investment research and stock selection. We believe a decline in correlations gives the fund the possibility to outperform through our active stock selection. Outside the United States, world equity markets continue to encounter sovereign-risk fears in Europe. Despite the recent announcement of a joint rescue package for the Irish government from the European Central Bank and the International Monetary Fund, investors seem convinced that sovereign solvency concerns will persist across Europe. We agree. We also believe that fiscal austerity will create a difficult business climate in the most financially stretched countries, which are primarily developed markets. For that reason, the one noteworthy overweight in the portfolio is to emerging markets. We still find emerging markets attractive on a secular basis due to their faster economic growth, lower vulnerability to financial dislocations, and less-intrusive government policies compared with developed markets. Jeff, thanks for discussing the fund today. 6 The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since1987. In addition to Jeff, your funds portfolio managers are Jim Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt. IN THE NEWS The Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010, signed into law by President Obama on December 17, 2010, represents the most significant tax bill in a decade. The new tax deal broadly extends the Bush-era tax cuts through 2012 and comes at a fragile time for the U.S. economy. The law preserves existing tax rates on ordinary income, qualified dividends, and long-term capital gains through 2012. The law also prevents an additional 20 million taxpayers from being subject to the alternative minimum tax (AMT). Key incentives for businesses include 100% expense write-off for new business equipment in 2011 (50% in 2012) and an extension of the research and development tax credit through 2011. In addition to the tax-related provisions, a centerpiece of the legislation extends certain unemployment benefits through the end of 2011. 7 Your funds performance This section shows your funds performance, price, and distribution information for periods ended November 30, 2010, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. ClassY shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by yourfund. Fund performance Total return for periods ended 11/30/10 Class A Class Y (inception dates) (1/23/09) (1/23/09) NAV POP NAV Life of fund 55.92% 46.95% 55.92% Annual average 27.06 23.06 27.06 1 year 11.29 4.93 11.21 6 months 11.19 4.82 11.19 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A shares reflect a maximum 5.75% load. Class Y shares have no initial sales charge or CDSC. For a portion of the periods, this fund had expense limitations, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. Comparative index returns For periods ended 11/30/10 Asset Allocation: Lipper Multi-Cap Growth Russell 3000 Index Equity Custom Index Funds category average* Life of fund 53.27% 55.98% 64.15% Annual average 25.89 27.08 30.55 1 year 12.63 10.63 17.15 6 months 9.86 11.10 13.45 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 11/30/10, there were 445, 430, and 396 funds, respectively, in this Lipper category. 8 Fund price and distribution information For the six-month period ended 11/30/10 Class A Class Y Share value NAV POP NAV 5/31/10 $11.53 $12.23 $11.53 11/30/10 12.82 13.60 12.82 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/10 Class A Class Y (inception dates) (1/23/09) (1/23/09) NAV POP NAV Life of fund 65.79% 56.25% 65.93% Annual average 29.76 25.85 29.81 1 year 15.03 8.44 15.13 6 months 23.70 16.61 23.80 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your funds expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class Y Total operating expenses for the fiscal year ended 5/31/10* 1.65% 1.40% Net operating expenses for the fiscal year ended 5/31/10* 1.34% 1.09% Annualized expense ratio for the six-month period ended 11/30/10 1.06% 1.06% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects projected expenses under a new management contract effective 1/1/10 and a new expense arrangement.  Reflects Putnam Managements contractual obligation to limit expenses through 9/30/11. 9 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from June 1, 2010, to November 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class Y Expenses paid per $1,000* $5.61 $5.61 Ending value (after expenses) $1,111.90 $1,111.90 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended November 30, 2010, use the following calculation method. To find the value of your investment on June 1, 2010, call Putnam at1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class Y Expenses paid per $1,000* $5.37 $5.37 Ending value (after expenses) $1,019.75 $1,019.75 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 10 Terms and definitions Terms and definitions Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. Asset Allocation: Equity Custom Index is an unmanaged index representing global stock market performance, and comprises 75% the Russell 3000 Index, 19% the MSCI EAFE Index, and 6% the MSCI Emerging Markets Index. Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of equity securities from developed countries. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 11 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (PIL), and the sub-advisory contract with respect to your fund among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2010, the Contract Committee met on a number of occasions with representatives of Putnam Management and in executive session to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 11, 2010 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management, sub-management and sub-advisory contracts, effective July 1, 2010. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing such services, and  That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of fee arrangements in prior years. Consideration of implementation of strategic pricing initiative The Trustees were mindful that new management contracts had been implemented for all but a few funds at the beginning of 2010 as part of Putnam Managements strategic 12 pricing initiative. These new management contracts reflected the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds and performance fees for some funds. The Trustees had approved these new management contracts on July 10, 2009 and submitted them to shareholder meetings of the affected funds in late 2009, where the contracts were in all cases approved by overwhelming majorities of the shares voted. Because the management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. The financial data available to the Committee reflected actual operations under the prior contracts; information was also available on a pro forma basis, adjusted to reflect the fees payable under the new management contracts. In light of the limited information available regarding operations under the new management contracts, in recommending the continuation of the new management contracts in June 2010, the Contract Committee relied to a considerable extent on its review of the financial information and analysis that formed the basis of the Boards approval of the new management contracts on July 10, 2009. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances  for example, changes in assets under management or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees continued to focus on the competitiveness of the total expense ratio of each fund. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied. The expense limitations were: (i)acontractual expense limitation applicable to all retail open-end funds of 37.5basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20basis points on so-called other expenses (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, taxes, brokerage commissions and extraordinary expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your funds percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your funds relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) as of December 31, 2009 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The Trustees also considered 13 that your fund ranked in the 1st quintile in effective management fees, on a pro forma basis adjusted to reflect the impact of the strategic pricing initiative discussed above, as of December 31, 2009. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds have only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of actual experience. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules currently in place represented an appropriate sharing of economies of scale at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of such fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients, and did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund arereasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which met on a regular basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available 14 to them, and in general Putnam Managements ability to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund (although not your fund, which had only a limited performance record because it had only recently commenced operations) over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during 2009. The Committee also noted the disappointing investment performance of a number of the funds for periods ended December 31, 2009 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve performance. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policies commencing in 2010, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Managements affiliates for investor or distribution services. In conjunction with the annual review of your funds management contract, the Trustees reviewed your funds investor servicing agreement with Putnam Investor Services, Inc. (PSERV) and its distributors contracts and distribution plans with Putnam Retail Management Limited Partnership (PRM), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of November 30, 2010, Putnam employees had approximately $324,000,000 and the Trustees had approximately $67,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 17 The funds portfolio 11/30/10 (Unaudited) COMMON STOCKS (88.9%)* Shares Value Advertising and marketing services (0.4%) Nu Skin Enterprises, Inc. Class A 134 $4,236 Omnicom Group, Inc. 2,748 124,869 ValueClick, Inc.  369 5,734 Aerospace and defense (1.3%) General Dynamics Corp. 114 7,534 L-3 Communications Holdings, Inc. 1,632 114,779 Lockheed Martin Corp. 1,846 125,602 Raytheon Co. 2,860 132,275 United Technologies Corp. 368 27,699 Agriculture (0.1%) Andersons, Inc. (The) 478 15,449 Austevoll Seafood ASA (Norway) 745 5,311 HQ Sustainable Maritime Industries, Inc.  287 1,263 Pescanova SA (Spain) 162 5,077 Airlines (0.8%) Aeroflot  Russian Airlines OJSC (Russia) 9,708 24,561 Alaska Air Group, Inc.  168 9,240 Copa Holdings SA Class A (Panama) 300 16,731 Qantas Airways, Ltd. (Australia)  26,462 66,691 Republic Airways Holdings, Inc.  580 4,501 United Continental Holdings, Inc.  S 4,289 118,720 US Airways Group, Inc.  269 3,002 Automotive (0.9%) Ford Otomotiv Sanayi AS (Turkey) 2,445 21,136 Kia Motors Corp. (South Korea) 1,010 42,572 NGK Spark Plug Co., Ltd. (Japan) 1,000 14,398 Peugeot SA (France)  2,038 76,143 Sinotruk Hong Kong, Ltd. (China) 35,000 36,848 Suzuki Motor Corp. (Japan) 1,900 45,988 Tesla Motors, Inc.  89 3,144 Tofas Turk Otomobil Fabrikasi AS (Turkey) 3,300 17,292 Valeo SA (France)  594 29,831 Volkswagen AG (Preference) (Germany) 43 6,925 Banking (5.8%) Australia & New Zealand Banking Group, Ltd. (Australia) 4,541 98,601 Banca Intesa SpA RSP (Italy) 7,541 16,177 Banca Monte dei Paschi di Siena SpA (Italy)  15,686 16,825 Banco Bradesco SA ADR (Brazil) 4,547 91,213 Banco Latinoamericano de Exportaciones SA Class E (Panama) 672 10,913 Banco Popolare SC (Italy) 5,595 23,164 Bank of America Corp. 7,939 86,932 Bank of the Ozarks, Inc. 237 8,980 18 COMMON STOCKS (88.9%)* cont. Shares Value Banking cont. Bank Pembangunan Daerah Jawa Barat Dan Banten Tbk PT (Indonesia)  214,500 $34,424 Barclays PLC (United Kingdom) 17,894 71,370 BNP Paribas SA (France) 1,125 66,736 Chuo Mitsui Trust Holdings, Inc. (Japan) 10,000 35,276 Citigroup, Inc.  10,997 46,187 Danske Bank A/S (Denmark)  1,985 49,340 Fifth Third Bancorp 4,090 48,876 Financial Institutions, Inc. 280 5,110 First Bancorp 213 3,086 First Financial Bancorp 324 5,352 Flushing Financial Corp. 480 6,432 Grupo Financiero Banorte SA de CV (Mexico) 5,202 22,607 HSBC Holdings PLC (London Exchange) (United Kingdom) 1,442 14,557 Hudson City Bancorp, Inc. 8,535 96,872 Huntington Bancshares, Inc. 6,629 38,680 ICICI Bank, Ltd. (India) 1,744 43,301 Industrial & Commercial Bank of China (Rights) (China)  F 5,940 1,951 Industrial & Commercial Bank of China (China) 128,000 99,325 International Bancshares Corp. 340 5,848 Intesa Sanpaolo SpA (Italy) 29,538 77,044 JPMorgan Chase & Co. 3,310 123,728 Kasikornbank PCL NVDR (Thailand) 6,000 23,642 Lloyds Banking Group PLC (United Kingdom)  92,174 86,703 Mediobanca SpA (Italy) 3,617 29,832 Merchants Bancshares, Inc. 131 3,567 Park National Corp. 44 2,973 PNC Financial Services Group, Inc. 2,461 132,525 Republic Bancorp, Inc. Class A 102 2,092 Sberbank OJSC (Russia) 29,448 93,792 Southside Bancshares, Inc. 249 5,209 UniCredito Italiano SpA (Italy) 22,436 43,518 Wells Fargo & Co. 3,621 98,527 Westpac Banking Corp. (Australia) 2,187 44,765 Wilshire Bancorp, Inc. 373 2,641 Basic materials (0.2%) African Rainbow Minerals, Ltd. (South Africa) 729 19,179 AMCOL International Corp. 232 6,480 Avalon Rare Metals, Inc. (Canada)  662 2,311 Canada Lithium Corp. (Canada)  2,411 2,797 China Rare Earth Holdings, Ltd. (China)  4,000 1,734 Extract Resources, Ltd. (Australia)  127 1,058 Galaxy Resources, Ltd. (Australia)  974 1,323 Great Western Minerals Group, Ltd. (Canada)  3,000 1,170 Lynas Corp., Ltd. (Australia)  2,777 4,178 Neo Material Technologies, Inc. (Canada)  300 2,132 Orocobre, Ltd. (Australia)  637 1,817 19 COMMON STOCKS (88.9%)* cont. Shares Value Basic materials cont. Paladin Energy, Ltd. (Australia)  421 $1,977 PT Borneo Lumbung Energi & Metal Tbk (Indonesia)  64,000 8,289 STR Holdings, Inc.  137 2,459 Beverage (1.2%) Akasha Wira International Tbk PT (Indonesia)  5,500 1,069 Coca-Cola Co. (The) 1,813 114,527 Coca-Cola Hellenic Bottling Co. SA (Greece) 961 24,566 Dr. Pepper Snapple Group, Inc. 3,302 120,952 Heckmann Corp.  1,351 5,228 Heineken Holding NV (Netherlands) 502 20,248 PepsiCo, Inc. 1,277 82,533 Biotechnology (0.7%) Affymetrix, Inc.  152 632 AMAG Pharmaceuticals, Inc.  231 3,624 Amylin Pharmaceuticals, Inc.  142 1,820 Auxilium Pharmaceuticals, Inc.  90 1,704 BioInvent International AB (Sweden)  247 897 BioMarin Pharmaceuticals, Inc.  137 3,710 Celera Corp.  179 1,015 Complete Genomics, Inc.  125 969 Compugen, Ltd. (Israel)  243 921 Cubist Pharmaceuticals, Inc.  135 2,931 Enzo Biochem, Inc.  198 871 Enzon Pharmaceuticals, Inc.  412 4,581 Genomic Health, Inc.  62 1,144 Gilead Sciences, Inc.  4,110 150,015 Harvard Bioscience, Inc.  307 1,203 Human Genome Sciences, Inc.  59 1,447 Illumina, Inc.  60 3,607 Ironwood Pharmaceuticals, Inc.  178 1,903 Martek Biosciences Corp.  329 7,238 Momenta Pharmaceuticals, Inc.  S 121 1,845 Nanosphere, Inc.  271 1,417 Pacific Biosciences of California, Inc.  72 907 QIAGEN NV (Netherlands)  106 1,940 Sequenom, Inc.  199 1,367 United Therapeutics Corp.  92 5,790 Vanda Pharmaceuticals, Inc.  308 2,482 Viropharma, Inc.  594 9,177 Broadcasting (0.3%) DG FastChannel, Inc.  124 3,129 EchoStar Corp. Class A  849 17,124 Knology, Inc.  239 3,678 M6-Metropole Television (France) 468 10,179 20 COMMON STOCKS (88.9%)* cont. Shares Value Broadcasting cont. Mediaset SpA (Italy) 11,000 $60,996 Sinclair Broadcast Group, Inc. Class A  477 3,697 Building materials (%) Geberit International AG (Switzerland) 48 9,698 Cable television (0.8%) DIRECTV Class A  3,424 142,199 HSN, Inc.  161 4,564 IAC/InterActiveCorp.  3,687 103,826 Chemicals (2.6%) Albemarle Corp. 1,421 76,862 Cytec Industries, Inc. 911 43,573 Ferro Corp.  907 12,943 FMC Corp. 28 2,179 Formosa Chemicals & Fibre Corp. (Taiwan) 7,000 20,690 Hawkins, Inc. 87 3,787 Innophos Holdings, Inc. 220 7,493 International Flavors & Fragrances, Inc. 1,168 61,343 Koninklijke DSM NV (Netherlands) 537 26,284 Koppers Holdings, Inc. 388 11,097 Lubrizol Corp. (The) 774 80,929 Mexichem SAB de CV (Mexico) 5,800 19,865 Minerals Technologies, Inc. 253 15,393 Mitsui Chemicals, Inc. (Japan) 23,000 70,412 NewMarket Corp. 35 4,403 Nitto Denko Corp. (Japan) 2,100 87,269 OCI Co., Ltd. (South Korea) 85 22,203 OM Group, Inc.  408 15,341 Petronas Chemicals Group Bhd (Malaysia)  3,500 5,912 PPG Industries, Inc. 1,426 111,171 Quaker Chemical Corp. 83 3,152 Rockwood Holdings, Inc.  62 2,367 Sigma-Aldrich Corp. 50 3,161 Silvinit OJSC (Russia)  29 23,970 Sociedad Quimica y Minera de Chile SA ADR (Chile) 43 2,181 Stepan, Co. 58 4,092 TSRC Corp. (Taiwan) 16,000 30,339 W.R. Grace & Co.  799 26,743 Yara International ASA (Norway) 350 16,691 Coal (1.1%) Alpha Natural Resources, Inc.  26 1,289 China Coal Energy Co. (China) 1,000 1,575 China Shenhua Energy Co., Ltd. (China) 8,000 33,503 Cloud Peak Energy, Inc.  155 3,250 CONSOL Energy, Inc. 56 2,350 James River Coal Co.  488 9,711 21 COMMON STOCKS (88.9%)* cont. Shares Value Coal cont. Massey Energy Co. 28 $1,375 Peabody Energy Corp. 2,764 162,551 PT Adaro Energy Tbk (Indonesia) 110,500 28,389 SouthGobi Resources, Ltd. (Canada)  100 1,152 Walter Energy, Inc. 882 90,528 Commercial and consumer services (1.6%) Alliance Data Systems Corp.  87 5,488 Bunzl PLC (United Kingdom) 1,284 14,025 Compass Group PLC (United Kingdom) 1,342 11,608 Deluxe Corp. 365 7,734 Dun & Bradstreet Corp. (The) 1,177 88,675 Emergency Medical Services Corp. Class A  58 2,873 Expedia, Inc. 2,735 72,013 EZCORP, Inc. Class A  478 12,026 Great Lakes Dredge & Dock Corp. 791 6,075 Imperial Holdings, Ltd. (South Africa) 897 15,486 Landauer, Inc. 38 2,493 Moodys Corp. 3,118 83,656 Randstad Holding NV (Netherlands)  132 6,055 Sothebys Holdings, Inc. Class A 80 3,209 Swire Pacific, Ltd. (Hong Kong) 5,500 84,500 Synergy Co. (Russia)  1,195 47,203 Team, Inc.  113 2,301 TNS, Inc.  345 6,631 Wheelock and Co., Ltd. (Hong Kong) 4,000 14,328 Communications equipment (1.1%) Cisco Systems, Inc.  7,066 135,385 F5 Networks, Inc.  301 39,696 Harris Corp. 2,878 127,323 Netgear, Inc.  127 4,036 Plantronics, Inc. 244 8,728 Qualcomm, Inc. 780 36,457 Components (0.1%) Young Fast Optoelectronics Co., Ltd. (Taiwan) 2,000 21,663 Computers (5.3%) Anixter International, Inc. 224 12,515 Apple, Inc.  1,105 343,821 Black Box Corp. 207 7,417 Brocade Communications Systems, Inc.  1,033 5,144 Checkpoint Systems, Inc.  464 8,324 China Water Industry Group, Ltd. (Hong Kong)  76,000 1,222 Dell, Inc.  7,273 96,149 EMC Corp.  1,516 32,579 F-Secure OYJ (Finland) 710 1,847 Fortinet, Inc.  518 16,509 22 COMMON STOCKS (88.9%)* cont. Shares Value Computers cont. Fujitsu, Ltd. (Japan) 13,000 $83,481 Hewlett-Packard Co. 6,259 262,440 Hitachi, Ltd. (Japan) 16,000 75,764 IBM Corp. 1,412 199,742 Ixia  382 6,059 Lexmark International, Inc. Class A  218 7,900 Magma Design Automation, Inc.  778 3,221 Monotype Imaging Holdings, Inc.  256 2,867 NCI, Inc.  157 3,449 NetApp, Inc.  548 27,910 NetSuite, Inc.  518 12,857 Polycom, Inc.  412 15,246 Progress Software Corp.  109 4,204 Quantum Corp.  2,657 9,645 Quest Software, Inc.  1,022 25,857 Riverbed Technology, Inc.  90 3,052 Seagate Technology  7,394 99,154 SMART Modular Technologies (WWH), Inc.  1,114 6,238 Synchronoss Technologies, Inc.  163 4,236 TeleCommunication Systems, Inc. Class A  987 4,599 Teradata Corp.  3,839 157,745 VeriFone Systems, Inc.  161 5,595 Western Digital Corp.  1,580 52,930 Wistron Corp. (Taiwan) 16,000 32,231 Xyratex, Ltd. (United Kingdom)  798 12,193 Conglomerates (1.7%) 3M Co. 242 20,323 General Electric Co. 10,493 166,104 Honeywell International, Inc. 3,514 174,681 Marubeni Corp. (Japan) 1,000 6,494 Mitsui & Co., Ltd. (Japan) 5,600 87,528 SPX Corp. 1,296 85,121 Construction (0.5%) BBMG Corp. (China) 8,000 11,485 Broadwind Energy, Inc.  1,313 2,508 China National Building Material Co., Ltd. (China) 10,000 22,928 China National Materials Co., Ltd. (China) 32,000 30,880 China Shanshui Cement Group, Ltd. (China) 20,000 16,249 Fletcher Building, Ltd. (New Zealand) 4,489 26,491 Insituform Technologies, Inc.  297 6,576 Layne Christensen Co.  155 5,110 Siam Cement PCL NVDR (Thailand) 2,000 21,906 Consumer (%) Helen of Troy, Ltd. (Bermuda)  247 5,834 23 COMMON STOCKS (88.9%)* cont. Shares Value Consumer finance (1.1%) African Bank Investments, Ltd. (South Africa) 7,783 $38,534 American Express Co. 3,879 167,650 Cardtronics, Inc.  243 4,107 Dollar Financial Corp.  290 7,592 Nelnet, Inc. Class A 575 12,276 SLM Corp.  9,965 115,096 World Acceptance Corp.  142 6,257 Consumer goods (2.2%) Energizer Holdings, Inc.  82 5,772 Estee Lauder Cos., Inc. (The) Class A 1,896 142,048 Inter Parfums, Inc. 235 4,291 Kao Corp. (Japan) 1,100 27,611 Kimberly-Clark Corp. 2,278 140,985 National Presto Industries, Inc. 39 4,528 Prestige Brands Holdings, Inc.  701 8,251 Procter & Gamble Co. (The) 2,939 179,485 Reckitt Benckiser Group PLC (United Kingdom) 1,407 74,489 Revlon, Inc. Class A  240 2,381 Unilever NV (Netherlands) 3,134 88,594 Consumer services (0.1%) Avis Budget Group, Inc.  1,421 18,885 Itron, Inc.  185 10,502 SRA International, Inc. Class A  303 5,945 WebMD Health Corp.  48 2,464 Containers (%) Graham Packaging Co., Inc.  480 6,048 Distribution (0.9%) Beijing Enterprises Water Group, Ltd. (Hong Kong)  12,000 4,158 Core-Mark Holding Co., Inc.  128 4,634 Genuine Parts Co. 1,790 86,171 W.W. Grainger, Inc. 977 122,057 Wolseley PLC (United Kingdom)  2,800 74,816 Electric utilities (2.7%) Alliant Energy Corp. 902 32,752 Ameren Corp. 861 24,728 Ameresco, Inc. Class A  192 2,486 BKW FMB Energie AG (Switzerland) 47 3,033 Chubu Electric Power, Inc. (Japan) 300 7,096 CMS Energy Corp. 1,709 30,711 DPL, Inc. 1,899 48,102 EDF (France) 91 3,804 Enel SpA (Italy) 17,023 80,166 Energias de Portugal (EDP) SA (Portugal) 19,520 62,570 Energy Development Corp. (Philippines) 28,800 3,657 24 COMMON STOCKS (88.9%)* cont. Shares Value Electric utilities cont. EnerNOC, Inc.  86 $2,110 Entergy Corp. 874 62,264 Exelon Corp. 3,484 137,165 FirstEnergy Corp. 3,090 108,490 Hokkaido Electric Power Co., Inc. (Japan) 100 1,983 Hokuriku Electric Power Co. (Japan) 100 2,419 Huaneng Power International, Inc. (China) 2,000 1,075 Kansai Electric Power, Inc. (Japan) 200 4,812 Kyushu Electric Power Co., Inc. (Japan) 200 4,439 NextEra Energy, Inc. 167 8,454 Public Power Corp. SA (Greece) 748 10,412 Red Electrica Corp. SA (Spain) 1,698 74,408 Shikoku Electric Power Co., Inc. (Japan) 100 2,910 TECO Energy, Inc. 5,398 90,417 Westar Energy, Inc. 1,243 30,963 Electrical equipment (1.2%) Bharat Heavy Electricals, Ltd. (India) 391 18,786 Capstone Turbine Corp.  2,084 1,630 China High Speed Transmission Equipment Group Co., Ltd. (China) 8,000 14,580 Emerson Electric Co. 3,108 171,158 Energy Conversion Devices, Inc.  281 1,262 Gamesa Corp Tecnologica SA (Spain)  276 1,846 GrafTech International, Ltd.  213 4,175 Harbin Electric, Inc. (China)  163 2,654 Legrand SA (France) 615 23,526 Mitsubishi Electric Corp. (Japan) 9,000 89,222 Powell Industries, Inc.  106 3,729 Satcon Technology Corp.  800 2,824 SeenTec Co., Ltd. (South Korea) 1,886 19,255 SMA Solar Technology AG (Germany) 15 1,307 Sunpower Corp. Class A  215 2,507 Trony Solar Holdings Co., Ltd. (China)  3,000 2,063 Yingli Green Energy Holding Co., Ltd. ADR (China)  S 1,602 15,780 Electronics (2.9%) A123 Systems, Inc.  S 338 2,599 Advanced Battery Technologies, Inc.  501 1,894 Advanced Micro Devices, Inc.  5,850 42,647 Agilent Technologies, Inc.  65 2,276 Analog Devices, Inc. 1,694 60,239 Badger Meter, Inc. 165 6,999 BYD Co., Ltd. (China) 1,000 6,012 Cavium Networks, Inc.  248 9,125 China BAK Battery, Inc. (China)  633 1,190 DDi Corp. 241 2,528 Elster Group SE ADR (Germany)  407 6,443 25 COMMON STOCKS (88.9%)* cont. Shares Value Electronics cont. Ener1, Inc.  597 $2,597 EnerSys  418 12,619 Entropic Communications, Inc.  494 4,416 Fairchild Semiconductor Intl., Inc.  953 13,390 FEI Co.  1,101 26,204 Greatbatch, Inc.  144 3,155 Hon Hai Precision Industry Co., Ltd. (Taiwan) 15,000 53,244 Hynix Semiconductor, Inc. (South Korea)  970 19,625 Integrated Silicon Solutions, Inc.  530 4,235 Intel Corp. 4,867 102,791 LDK Solar Co., Ltd. ADR (China)  S 255 2,550 LG Display Co., Ltd. (South Korea) 930 31,636 MediaTek, Inc. (Taiwan) 1,000 12,793 MEMC Electronic Materials, Inc.  257 2,973 Motech Industries, Inc. (Taiwan) 1,009 3,715 NVE Corp.  96 4,895 Pegatron Corp. (Taiwan)  14,000 19,136 QLogic Corp.  5,815 104,030 Radiant Opto-Electronics Corp. (Taiwan) 15,000 26,062 Renesola, Ltd. ADR (China)  235 1,934 Saft Groupe SA (France) 46 1,454 Samsung Electronics Co., Ltd. (South Korea) 133 94,590 SanDisk Corp.  2,516 112,214 Silicon Laboratories, Inc.  747 31,733 Simplo Technology Co., Ltd. (Taiwan) 1,100 7,117 Skyworks Solutions, Inc.  218 5,548 Spectrum Control, Inc.  202 3,085 TTM Technologies, Inc.  945 12,526 Ultralife Batteries, Inc.  174 1,089 Valence Technology, Inc.  S 1,616 2,149 Watts Water Technologies, Inc. Class A 243 7,910 Woongjin Energy Co., Ltd. (South Korea)  1,470 23,152 Energy (oil field) (2.1%) Cal Dive International, Inc.  479 2,563 Cameron International Corp.  3,094 148,852 Compagnie Generale de Geophysique-Veritas (France)  1,795 41,658 Complete Production Services, Inc.  319 9,076 Eurasia Drilling Co., Ltd. GDR (Russia) 571 17,701 Halliburton Co. 4,819 182,351 Helix Energy Solutions Group, Inc.  727 10,200 Oceaneering International, Inc.  1,716 118,576 Petrofac, Ltd. (United Kingdom) 897 19,428 Saipem SpA (Italy) 1,448 60,392 Schlumberger, Ltd. 549 42,460 TETRA Technologies, Inc.  330 3,630 Tidewater, Inc. 172 8,443 26 COMMON STOCKS (88.9%)* cont. Shares Value Energy (other) (0.3%) Amyris, Inc.  87 $1,790 Areva SA (France) 8 3,371 Ballard Power Systems, Inc. (Canada)  S 983 1,298 Canadian Solar, Inc. (Canada)  106 1,380 China Sunergy Co., Ltd. ADR (China)  192 837 China WindPower Group, Ltd. (China)  320,000 32,582 Covanta Holding Corp. 292 4,590 E-Ton Solar Tech Co., Ltd. (Taiwan)  1,000 1,233 EDP Renovaveis SA (Spain)  338 1,634 Enel Green Power SpA (Italy)  1,264 2,499 Evergreen Solar, Inc.  S 1,480 1,151 Fersa Energias Renovables SA (Spain) 734 1,031 First Solar, Inc.  36 4,423 FuelCell Energy, Inc.  1,108 1,252 GCL Poly Energy Holdings, Ltd. (Hong Kong)  12,000 3,884 Gintech Energy Corp. (Taiwan) 1,009 2,767 Green Plains Renewable Energy, Inc.  678 7,444 GT Solar International, Inc.  269 1,800 Gushan Environmental Energy, Ltd. ADR (China)  326 1,232 Headwaters, Inc.  490 1,906 Iberdrola Renovables SA (Spain) 770 2,265 Innergex Renewable Energy, Inc. (Canada) 300 2,793 JA Solar Holdings Co., Ltd. ADR (China)  327 2,266 Magma Energy Corp. (Canada)  1,298 1,810 Nordex AG (Germany)  154 925 Ram Power Corp. (Canada)  906 1,979 Solarfun Power Holdings Co., Ltd. ADR (China)  187 1,554 Suzlon Energy, Ltd. (India)  1,984 2,065 Trina Solar, Ltd. ADR (China)  120 2,678 Engineering and construction (0.5%) Abengoa SA (Spain) 64 1,303 Daelim Industrial Co., Ltd. (South Korea) 298 27,844 EMCOR Group, Inc.  302 8,094 SembCorp Industries, Ltd. (Singapore) 7,000 25,587 Shaw Group, Inc.  2,297 73,619 Singapore Technologies Engineering, Ltd. (Singapore) 7,000 17,304 Entertainment (%) Cinemark Holdings, Inc. 192 3,370 National CineMedia, Inc. 159 2,967 Environmental (0.4%) Bio-Treat Technology, Ltd. (Rights) (China)  30,000 114 Bio-Treat Technology, Ltd. (China)  30,000 1,135 BWT AG (Austria) 40 1,028 Duoyuan Global Water, Inc. ADR (China)  482 6,030 Energy Recovery, Inc.  694 2,311 27 COMMON STOCKS (88.9%)* cont. Shares Value Environmental cont. Epure International, Ltd. (China)  9,000 $5,444 Fuel Tech, Inc.  231 1,689 Hyflux, Ltd. (Singapore) 2,279 5,444 Kurita Water Industries, Ltd. (Japan) 400 11,462 Met-Pro Corp. 171 1,886 Nalco Holding Co. 2,423 71,285 Sinomem Technology, Ltd. (Singapore) 3,000 1,079 Tetra Tech, Inc.  201 4,645 Tianjin Capital Environmental Protection Group Co., Ltd. (China) 6,000 2,161 Tri-Tech Holding, Inc. (China)  226 2,423 Xinjiang Tianye Water Saving Irrigation System Co., Ltd. (Hong Kong)  8,000 1,232 Financial (1.1%) AerCap Holdings NV (Netherlands)  1,684 21,875 Assurant, Inc. 2,128 75,055 BM&F Bovespa SA (Brazil) 3,089 23,515 Broadridge Financial Solutions, Inc. 4,074 83,884 KKR & Co. LP 998 12,555 Nasdaq OMX Group, Inc. (The)  5,378 115,412 Food (1.1%) Associated British Foods PLC (United Kingdom) 2,327 38,444 Cermaq ASA (Norway)  670 8,915 China Power New Energy Development Co., Ltd. (China)  344,000 31,833 Cosan SA Industria e Comercio (Brazil) 2,003 30,671 Cosan, Ltd. Class A (Brazil) 362 4,619 Hershey Co. (The) 2,422 113,350 Kerry Group PLC Class A (Ireland) 545 17,548 Leroy Seafood Group ASA (Norway) 174 4,771 Marine Harvest (Norway) 18,252 16,999 MEIJI Holdings Co., Ltd. (Japan) 400 17,411 Nestle SA (Switzerland) 293 15,931 Nippon Meat Packers, Inc. (Japan) 3,000 35,910 Nutreco Holding NV (Netherlands) 45 3,167 SunOpta, Inc. (Canada)  418 2,897 Unilever PLC (United Kingdom) 183 5,064 Forest products and packaging (0.7%) Boise, Inc.  671 4,932 China Everbright International, Ltd. (Hong Kong) 15,000 8,354 Clearwater Paper Corp.  78 6,279 KapStone Paper and Packaging Corp.  611 8,994 MeadWestvaco Corp. 2,442 60,659 Neenah Paper, Inc. 228 4,200 Rayonier, Inc. R 2,058 104,876 Rock-Tenn Co. Class A 175 9,466 28 COMMON STOCKS (88.9%)* cont. Shares Value Gaming and lottery (0.1%) Bally Technologies, Inc.  130 $5,092 OPAP SA (Greece) 1,368 22,067 Health-care services (2.6%) Aetna, Inc. 2,992 88,623 Amedisys, Inc.  144 4,087 AmerisourceBergen Corp. 2,362 72,868 AmSurg Corp.  150 2,757 Bio-Rad Laboratories, Inc. Class A  19 1,774 Cardinal Health, Inc. 2,556 90,942 Charles River Laboratories International, Inc.  45 1,469 Continucare Corp.  686 3,238 Gentiva Health Services, Inc.  227 5,216 Health Management Associates, Inc. Class A  1,074 9,569 Health Net, Inc.  1,458 39,366 HealthSouth Corp.  314 5,652 HealthSpring, Inc.  302 8,103 Healthways, Inc.  279 2,692 Humana, Inc.  1,386 77,671 Kindred Healthcare, Inc.  222 3,583 Laboratory Corp. of America Holdings  866 71,038 LHC Group, Inc.  94 2,486 Lincare Holdings, Inc. 325 8,369 Magellan Health Services, Inc.  177 8,620 Medco Health Solutions, Inc.  2,307 141,465 Providence Service Corp. (The)  181 3,043 Sciclone Pharmaceuticals, Inc.  550 2,057 Suzuken Co., Ltd. (Japan) 600 17,543 UnitedHealth Group, Inc. 4,033 147,285 WellCare Health Plans, Inc.  148 4,166 Homebuilding (%) Standard Pacific Corp.  766 2,727 Household furniture and appliances (0.5%) Electrolux AB Class B (Sweden) 1,183 28,144 La-Z-Boy, Inc.  645 4,857 M Video OJSC (Russia)  3,898 31,769 Select Comfort Corp.  709 6,232 Tempur-Pedic International, Inc.  88 3,090 Whirlpool Corp. 925 67,525 Industrial (%) China Ming Yang Wind Power Group, Ltd. ADS (China)  1,044 11,348 Insurance (2.2%) Ageas (Belgium) 4,505 10,315 Allied World Assurance Co. 1,637 96,132 American Equity Investment Life Holding Co. 1,273 13,978 29 COMMON STOCKS (88.9%)* cont. Shares Value Insurance cont. American Financial Group, Inc. 230 $7,077 American Safety Insurance Holdings, Ltd.  350 6,906 Arch Capital Group, Ltd.  234 21,130 Aspen Insurance Holdings, Ltd. 218 6,300 Assicurazioni Generali SpA (Italy) 3,222 56,585 Assured Guaranty, Ltd. (Bermuda) 1,777 30,227 Berkshire Hathaway, Inc. Class B  1,386 110,436 CNA Surety Corp.  177 4,160 CNO Financial Group, Inc.  740 4,329 Endurance Specialty Holdings, Ltd. (Bermuda) 1,665 73,443 Flagstone Reinsurance Holdings SA (Luxembourg) 526 6,023 Hartford Financial Services Group, Inc. (The) 2,346 52,222 Maiden Holdings, Ltd. (Bermuda) 469 3,532 Ping An Insurance (Group) Co. of China, Ltd. (China) 3,500 40,228 Platinum Underwriters Holdings, Ltd. (Bermuda) 128 5,533 Protective Life Corp. 218 5,127 RenaissanceRe Holdings, Ltd. 505 30,441 Swiss Life Holding AG (Switzerland)  343 38,189 Tokio Marine Holdings, Inc. (Japan) 2,500 70,619 Universal Insurance Holdings, Inc. 649 3,161 Investment banking/Brokerage (1.0%) 3i Group PLC (United Kingdom) 3,059 14,213 Affiliated Managers Group  1,611 140,818 Credit Suisse Group (Switzerland) 1,239 45,744 Delek Group, Ltd. (Israel) 72 18,827 E*Trade Financial Corp.  525 7,744 Evercore Partners, Inc. Class A 112 3,380 Goldman Sachs Group, Inc. (The) 260 40,596 Kinnevik Investment AB Class B (Sweden) 1,637 32,345 Resolution, Ltd. (Guernsey) 428 1,408 Uranium Participation Corp. (Canada)  169 1,366 Machinery (1.2%) Alamo Group, Inc. 281 7,196 Altra Holdings, Inc.  441 7,400 Applied Industrial Technologies, Inc. 372 11,115 BHI Co., Ltd. (South Korea) 1,030 20,630 China High Precision Automation Group, Ltd. (China)  13,000 9,161 China Valves Technology, Inc. (China)  396 4,004 Doosan Heavy Industries and Construction Co., Ltd. (South Korea) 377 26,230 DXP Enterprises, Inc.  208 4,476 Franklin Electric Co., Inc. 144 5,603 GLV, Inc. Class A (Canada)  136 895 Gorman-Rupp Co. (The) 45 1,338 Joy Global, Inc. 19 1,450 Lindsay Corp. 106 6,258 30 COMMON STOCKS (88.9%)* cont. Shares Value Machinery cont. NACCO Industries, Inc. Class A 28 $2,593 Parker Hannifin Corp. 1,834 147,142 Raser Technologies, Inc.  3,154 552 Regal-Beloit Corp. 1,169 71,309 Samsung Heavy Industries Co., Ltd. (South Korea) 840 24,010 Timken Co. 131 5,706 Manufacturing (1.1%) AZZ, Inc. 91 3,392 Dover Corp. 2,405 131,818 EnPro Industries, Inc.  119 4,361 Exide Technologies  377 3,084 Flowserve Corp. 104 10,968 JinkoSolar Holding Co., Ltd. ADR (China)  84 1,929 John Bean Technologies Corp. 295 5,443 LSB Industries, Inc.  203 4,681 Mueller Water Products, Inc. Class A 1,786 6,287 Pentair, Inc. 311 10,232 Polypore International, Inc.  117 3,718 SKF AB Class B (Sweden) 2,944 78,635 Smith (A.O.) Corp. 321 12,651 Standex International Corp. 119 3,558 Thomas & Betts Corp.  393 17,469 TriMas Corp.  529 10,554 Valmont Industries, Inc. 125 10,108 Xinjiang Goldwind Science & Technology Co., Ltd. (China)  2,600 6,161 Media (1.2%) Interpublic Group of Companies, Inc. (The)  7,012 74,678 News Corp. Class A 10,025 136,741 Time Warner, Inc. 4,352 128,340 Walt Disney Co. (The) 841 30,705 Medical technology (0.7%) Alliance HealthCare Services, Inc.  543 2,036 Beckman Coulter, Inc. 17 930 Bruker Corp.  387 5,968 Caliper Life Sciences, Inc.  157 922 Cepheid, Inc.  76 1,496 Coloplast A/S Class B (Denmark) 113 15,069 Cooper Companies, Inc. (The) 144 7,704 Gen-Probe, Inc.  41 2,126 Kensey Nash Corp.  181 4,912 Kinetic Concepts, Inc.  261 10,364 Life Technologies Corp.  60 2,988 Luminex Corp.  70 1,182 Mettler-Toledo International, Inc.  20 2,904 OraSure Technologies, Inc.  675 3,544 31 COMMON STOCKS (88.9%)* cont. Shares Value Medical technology cont. Orthovita, Inc.  1,017 $2,024 Pall Corp. 243 11,001 PerkinElmer, Inc. 83 1,934 Sirona Dental Systems, Inc.  82 3,099 STAAR Surgical Co.  635 3,397 Steris Corp. 237 8,155 Techne Corp. 29 1,742 Thermo Fisher Scientific, Inc.  38 1,933 Waters Corp.  1,625 124,914 West Pharmaceutical Services, Inc. 73 2,768 Young Innovations, Inc. 127 3,838 Metals (2.6%) AngloGold Ashanti, Ltd. (South Africa) 420 19,437 Arafura Resources, Ltd. (Australia)  1,928 2,267 BHP Billiton, Ltd. (Australia) 1,744 71,838 Cameco Corp. (Canada) 109 3,953 Century Aluminum Co.  194 2,686 Coeur dAlene Mines Corp.  187 4,553 Contango Ore, Inc. F 9 4 Denison Mines Corp. (Canada)  418 1,300 Elementos, Ltd. (Australia)  157 31 Energy Resources of Australia, Ltd. (Australia) 151 1,718 Freeport-McMoRan Copper & Gold, Inc. Class B 1,844 186,834 Grupo Mexico SAB de CV SA Ser. B (Mexico) 7,501 25,540 Hecla Mining Co.  517 4,958 Horsehead Holding Corp.  758 8,816 Lithium Corp.  967 309 Mechel ADR (Russia) 724 17,000 Mitsui Mining & Smelting Co., Ltd. (Japan) 9,000 27,338 Molycorp, Inc.  252 7,313 Northwest Pipe Co.  98 2,175 Quest Uranium Corp. (Canada)  491 2,346 Rare Element Resources, Ltd. (Canada)  212 2,104 Real Gold Mining, Ltd. (China)  13,500 24,607 Reliance Steel & Aluminum Co. 124 5,512 Rio Tinto PLC (United Kingdom) 1,383 87,851 Rio Tinto, Ltd. (Australia) 1,191 93,697 Sterlite Industries (India), Ltd. (India) 1,228 4,294 Sterlite Industries (India), Ltd. ADR (India) 1,283 18,180 Tantalus Rare Earths AG (Germany)  12 377 Tasman Metals, Ltd. (Canada)  600 1,802 Thompson Creek Metals Co., Inc. (Canada)  284 3,451 Ucore Rare Metals, Inc. (Canada)  2,355 1,114 UEX Corp. (Canada)  380 882 Umicore NV/SA (Belgium) 204 9,702 Uranium One, Inc. (Canada)  358 1,770 32 COMMON STOCKS (88.9%)* cont. Shares Value Metals cont. USEC, Inc.  229 $1,363 Vale SA ADR (Preference) (Brazil) S 2,344 66,546 Vale SA ADR (Brazil) 2,100 66,528 voestalpine AG (Austria) 945 38,436 Western Lithium Canada Corp. (Canada)  876 965 Miscellaneous (%) Silex Systems, Ltd. (Australia)  152 880 Natural gas utilities (%) Toho Gas Co., Ltd. (Japan) 2,000 9,462 Office equipment and supplies (0.2%) ACCO Brands Corp.  550 3,861 Canon, Inc. (Japan) 1,000 47,077 Societe BIC SA (France) 265 21,484 Oil and gas (6.5%) Athabasca Oil Sands Corp. (Canada)  274 3,673 Atwood Oceanics, Inc.  138 4,913 BP PLC (United Kingdom) 5,091 33,766 Caltex Australia, Ltd. (Australia) 2,271 28,652 Canadian Oil Sands Trust (Unit) (Canada) 180 4,898 Chevron Corp. 1,943 157,325 Cimarex Energy Co. 1,676 134,985 CNOOC, Ltd. (China) 15,000 32,407 Connacher Oil and Gas, Ltd. (Canada)  1,500 1,609 ConocoPhillips 926 55,717 Contango Oil & Gas Co.  92 5,130 ENI SpA (Italy) 4,582 92,391 Exxon Mobil Corp. 5,954 414,160 Gazprom OAO (Russia)  4,629 25,325 Gazprom OAO ADR (Russia)  1,164 25,887 Lukoil OAO ADR (Russia) 1,161 64,203 Murphy Oil Corp. 2,103 141,995 Occidental Petroleum Corp. 289 25,481 Oil States International, Inc.  93 5,518 Oilsands Quest, Inc. (Canada)  1,286 579 OPTI Canada, Inc. (Canada)  1,433 1,006 Patterson-UTI Energy, Inc. 5,714 112,794 Petroleo Brasileiro SA ADR (Brazil) 2,451 79,510 Petroleo Brasileiro SA ADR (Preference) (Brazil) 2,495 73,054 Petroleum Development Corp.  425 15,139 Petroquest Energy, Inc.  223 1,545 Rosetta Resources, Inc.  339 12,143 Royal Dutch Shell PLC Class B (United Kingdom) 1,767 52,497 Sasol, Ltd. ADR (South Africa) 183 8,175 SK Energy Co., Ltd. (South Korea) 130 18,509 Statoil ASA (Norway) 4,242 84,217 33 COMMON STOCKS (88.9%)* cont. Shares Value Oil and gas cont. Stone Energy Corp.  558 $11,528 Suncor Energy, Inc. (Canada) 150 5,042 Sunoco, Inc. 2,957 118,694 Swift Energy Co.  192 7,006 Unit Corp.  124 4,956 Vaalco Energy, Inc.  645 4,767 Valero Energy Corp. 6,995 136,263 W&T Offshore, Inc. 309 5,176 Pharmaceuticals (4.3%) Abbott Laboratories 903 41,999 Akorn, Inc.  618 3,282 Allergan, Inc. 1,916 126,973 AstraZeneca PLC (United Kingdom) 2,304 107,465 Cephalon, Inc.  1,577 100,124 Endo Pharmaceuticals Holdings, Inc.  402 14,476 Forest Laboratories, Inc.  3,837 122,362 GlaxoSmithKline PLC (United Kingdom) 4,995 94,266 Hi-Tech Pharmacal Co., Inc.  288 6,849 Impax Laboratories, Inc.  156 2,792 Johnson & Johnson 2,741 168,709 Medicis Pharmaceutical Corp. Class A 388 10,224 Merck & Co., Inc. 2,516 86,727 Novartis AG (Switzerland) 1,111 58,969 Obagi Medical Products, Inc.  370 4,040 Orion Oyj Class B (Finland) 687 13,969 Par Pharmaceutical Cos., Inc.  555 19,941 Perrigo Co. 1,564 94,215 Pfizer, Inc. 7,311 119,096 Questcor Pharmaceuticals, Inc.  438 6,237 Roche Holding AG (Switzerland) 150 20,603 Salix Pharmaceuticals, Ltd.  106 4,733 Sanofi-Aventis (France) 1,570 95,136 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 387 19,365 Power producers (0.2%) Lanco Infratech, Ltd. (India)  15,827 21,478 NRG Energy, Inc.  1,842 35,698 Ormat Technologies, Inc. 70 1,876 Publishing (0.3%) R. R. Donnelley & Sons Co. 5,022 79,147 Scholastic Corp. 223 6,266 Railroads (0.3%) Central Japan Railway Co. (Japan) 11 84,851 34 COMMON STOCKS (88.9%)* cont. Shares Value Real estate (1.9%) Agree Realty Corp. R 212 $5,925 American Capital Agency Corp. R 168 4,926 Annaly Capital Management, Inc. R 6,146 111,796 Anworth Mortgage Asset Corp. R 575 3,991 Ashford Hospitality Trust, Inc.  R 962 9,043 CBL & Associates Properties, Inc. RS 563 9,290 Cheung Kong Holdings, Ltd. (Hong Kong) 1,000 14,730 CommonWealth REIT R 1,371 34,316 Corporacion GEO SAB de CV Ser. B (Mexico)  9,900 31,880 First Industrial Realty Trust  R 386 2,937 Glimcher Realty Trust R 810 6,626 Hang Lung Group, Ltd. (Hong Kong) 2,000 12,842 Host Marriott Corp. R 3,159 52,060 Huaku Development Co., Ltd. (Taiwan) 13,000 37,368 IMMOFINANZ AG (Austria)  7,389 26,290 Invesco Mortgage Capital, Inc. R 212 4,787 Lexington Realty Trust R 800 6,280 Liberty Property Trust R 1,176 36,856 LSR Group OJSC GDR (Russia)  3,829 34,844 LTC Properties, Inc. R 307 8,286 National Health Investors, Inc. R 330 14,520 Omega Healthcare Investors, Inc. R 226 4,771 PDG Realty SA Empreendimentos e Participacoes (Brazil) 9,600 58,184 PS Business Parks, Inc. R 150 7,773 Rossi Residencial SA (Brazil) 2,496 22,058 Saul Centers, Inc. R 111 4,725 Universal Health Realty Income Trust R 74 2,595 Urstadt Biddle Properties, Inc. Class A R 230 4,232 Regional Bells (0.9%) AT&T, Inc. 5,853 162,655 Verizon Communications, Inc. 3,973 127,176 Restaurants (0.3%) AFC Enterprises  1,078 14,316 CEC Entertainment, Inc.  135 5,065 DineEquity, Inc.  110 5,876 Dominos Pizza, Inc.  1,277 18,861 McDonalds Corp. 656 51,365 Papa Johns International, Inc.  303 7,760 Ruths Hospitality Group, Inc.  482 2,381 Retail (6.4%) Advance Auto Parts, Inc. 1,175 77,538 Aeropostale, Inc.  354 9,569 Amazon.com, Inc.  98 17,189 AnnTaylor Stores Corp.  431 11,598 Best Buy Co., Inc. 3,045 130,082 35 COMMON STOCKS (88.9%)* cont. Shares Value Retail cont. Cash America International, Inc. 106 $3,837 Childrens Place Retail Stores, Inc. (The)  74 3,841 Coach, Inc. 2,613 147,739 Costco Wholesale Corp. 2,547 172,203 Deckers Outdoor Corp.  192 14,765 Dress Barn, Inc.  237 5,854 DSW, Inc. Class A  339 13,255 Foot Locker, Inc. 3,488 65,819 GameStop Corp. Class A  S 2,685 53,485 Genesco, Inc.  202 7,769 Herbalife, Ltd. 81 5,559 Hyundai Department Store Co., Ltd. (South Korea) 268 27,711 Industria de Diseno Textil (Inditex) SA (Spain) 345 26,058 JD Group, Ltd. (South Africa) 3,675 28,228 JHSF Participacoes SA (Brazil) 15,100 28,451 Jo-Ann Stores, Inc.  127 6,152 Jos. A. Bank Clothiers, Inc.  216 9,729 Kenneth Cole Productions, Inc. Class A  197 2,665 Kingfisher PLC (United Kingdom) 4,927 18,029 Kirklands, Inc.  175 2,091 Koninklijke Ahold NV (Netherlands) 5,780 70,004 Limited Brands, Inc. 3,056 102,896 Next PLC (United Kingdom) 2,416 75,615 OfficeMax, Inc.  634 10,835 PCD Stores, Ltd. (China)  80,000 25,252 RadioShack Corp. 144 2,657 Regis Corp. 180 3,208 Ross Stores, Inc. 1,416 91,870 Safeway, Inc. 5,828 133,986 Sears Holdings Corp.  786 51,483 Shinsegae Co., Ltd. (South Korea) 62 30,324 Sonic Automotive, Inc.  1,358 16,812 Stage Stores, Inc. 337 5,099 Steven Madden, Ltd.  305 13,801 SUPERVALU, Inc. 560 5,062 Talbots, Inc. (The)  832 9,568 Tesco PLC (United Kingdom) 1,157 7,464 TJX Cos., Inc. (The) 2,590 118,130 Toro Co. (The) 110 6,403 Tractor Supply Co. 108 4,587 USANA Health Sciences, Inc.  54 2,274 Wal-Mart Stores, Inc. 4,943 267,367 Williams-Sonoma, Inc. 1,853 61,649 World Fuel Services Corp. 138 4,154 36 COMMON STOCKS (88.9%)* cont. Shares Value Schools (0.1%) Career Education Corp.  368 $6,547 ITT Educational Services, Inc.  122 7,136 Lincoln Educational Services Corp.  340 4,984 Semiconductor (1.3%) Advanced Semiconductor Engineering Inc. (Taiwan) 20,000 20,626 Applied Materials, Inc. 12,314 153,063 Cypress Semiconductor Corp.  6,245 97,859 Entegris, Inc.  851 5,532 FormFactor, Inc.  637 5,911 Jusung Engineering Co., Ltd. (South Korea)  1,325 21,036 Macronix International Co., Ltd. (Taiwan) 33,000 19,706 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 15,000 31,144 Teradyne, Inc.  3,625 42,993 Ultratech, Inc.  314 5,768 Shipping (0.1%) CAI International, Inc.  595 12,168 Wabtec Corp. 240 11,095 Software (2.7%) Adobe Systems, Inc.  525 14,558 Akamai Technologies, Inc.  555 28,965 Amdocs, Ltd. (United Kingdom)  1,737 45,162 AsiaInfo-Linkage, Inc. (China)  1,200 19,980 CA, Inc. 2,604 59,606 Citrix Systems, Inc.  485 32,214 Concur Technologies, Inc.  478 24,478 Informatica Corp.  213 8,793 Intuit, Inc.  595 26,710 Lawson Software, Inc.  942 8,092 Mantech International Corp. Class A  226 9,022 MedAssets, Inc.  233 4,336 Microsoft Corp. 10,836 273,176 MicroStrategy, Inc.  106 9,174 Oracle Corp. 2,808 75,928 Symantec Corp.  951 15,977 TIBCO Software, Inc.  1,205 23,666 Trend Micro, Inc. (Japan) 300 9,274 VMware, Inc. Class A  1,745 142,252 Websense, Inc.  180 3,731 Technology (0.5%) Amkor Technologies, Inc.  420 2,923 CACI International, Inc. Class A  116 5,838 ON Semiconductor Corp.  15,372 125,359 Solarworld AG (Germany) 93 847 Tech Data Corp.  322 14,191 37 COMMON STOCKS (88.9%)* cont. Shares Value Technology services (1.6%) Accenture PLC Class A 3,779 $163,706 Acxiom Corp.  489 8,318 Blue Coat Systems, Inc.  261 6,943 Check Point Software Technologies, Ltd. (Israel)  354 15,176 Computershare Ltd. (Australia) 666 6,269 Convergys Corp.  447 5,762 CSG Systems International, Inc.  594 11,179 Fair Isaac Corp. 195 4,553 Global Payments, Inc. 384 15,959 Google, Inc. Class A  303 168,380 Infospace, Inc.  680 5,250 LivePerson, Inc.  441 4,260 SAIC, Inc.  536 8,212 Salesforce.com, Inc.  225 31,325 Sourcefire, Inc.  409 11,096 Unisys Corp.  553 12,503 VeriSign, Inc.  380 13,038 Zix Corp.  546 2,097 Telecommunications (2.1%) ADTRAN, Inc. 367 11,428 America Movil SAB de CV ADR Ser. L (Mexico) 493 27,835 American Tower Corp. Class A  2,860 144,630 Applied Signal Technology, Inc. 157 5,159 Aruba Networks, Inc.  189 4,007 BT Group PLC (United Kingdom) 29,472 78,014 China Mobile, Ltd. (China) 5,000 49,855 Earthlink, Inc. 352 3,156 France Telecom SA (France) 2,142 43,470 InterDigital, Inc.  128 4,233 Iridium Communications, Inc.  858 8,014 j2 Global Communications, Inc.  156 4,178 Loral Space & Communications, Inc.  66 4,823 Mobile Telesystems ADR (Russia) 2,190 45,924 NeuStar, Inc. Class A  283 7,313 NII Holdings, Inc.  3,224 124,962 PT Telekomunikasi Indonesia Tbk (Indonesia) 16,500 14,636 Tele2 AB Class B (Sweden) 922 18,454 Telecom Corp. of New Zealand, Ltd. (New Zealand) 22,891 36,789 USA Mobility, Inc. 321 5,463 Vonage Holdings Corp.  639 1,546 Telephone (0.3%) Atlantic Tele-Network, Inc. 91 3,120 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 2,000 90,557 Textiles (0.5%) Burberry Group PLC (United Kingdom) 3,135 48,620 Maidenform Brands, Inc.  276 7,573 38 COMMON STOCKS (88.9%)* cont. Shares Value Textiles cont. Perry Ellis International, Inc.  168 $4,571 Phillips-Van Heusen Corp. 86 5,834 UniFirst Corp. 84 4,307 VF Corp. 1,003 83,129 Warnaco Group, Inc. (The)  202 10,878 Tire and rubber (%) Cooper Tire & Rubber 304 6,351 Tobacco (0.8%) Alliance One International, Inc.  1,125 4,365 Japan Tobacco, Inc. (Japan) 9 30,508 Lorillard, Inc. 1,632 129,875 Philip Morris International, Inc. 1,368 77,826 Transportation (%) TAL International Group, Inc. 233 6,601 Transportation services (0.1%) ComfortDelgro Corp., Ltd. (Singapore) 9,000 10,346 HUB Group, Inc. Class A  244 7,962 TAV Havalimanlari Holding AS (Turkey)  4,943 23,731 Trucks and parts (0.4%) Aisin Seiki Co., Ltd. (Japan) 2,700 87,597 ArvinMeritor, Inc.  802 14,316 Fuel Systems Solutions, Inc.  175 6,048 Hyundai Mobis (South Korea) 96 22,740 Quantum Fuel Systems Technologies Worldwide, Inc.  3,200 1,660 Tenneco Automotive, Inc.  125 4,558 Westport Innovations, Inc. (Canada)  149 2,696 Utilities and power (%) China Longyuan Power Group Corp. (China)  6,000 5,562 EDF Energies Nouvelles SA (France) 39 1,460 Infigen Energy (Australia) 3,539 1,939 Waste Management (%) Calgon Carbon Corp.  542 7,572 Darling International, Inc.  287 3,323 EnergySolutions, Inc. 348 1,740 Rentech, Inc.  1,741 2,159 Water Utilities (0.1%) China Water Affairs Group, Ltd. (Hong Kong) 10,000 3,839 Cia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) 173 7,811 Guangdong Investment, Ltd. (China) 10,000 4,997 Manila Water Co., Inc. (Philippines) 4,800 2,065 Severn Trent PLC (United Kingdom) 361 8,128 Total common stocks (cost $23,288,123) 39 INVESTMENT COMPANIES (4.7%)* Shares Value Ares Capital Corp. 139 $2,284 BlackRock Kelso Capital Corp. 431 4,832 Financial Select Sector SPDR Fund 8,443 122,086 Harris & Harris Group, Inc.  2,231 9,772 iPath MSCI India Index ETN 290 20,993 iShares FTSE A50 China Index ETF (China) 14,300 24,028 iShares MSCI EAFE Index Fund 460 24,955 iShares Russell 2000 Growth Index Fund 292 23,783 iShares Russell 2000 Value Index Fund 156 10,305 MCG Capital Corp. 1,904 13,309 Midcap SPDR Trust Series 1 290 44,947 NGP Capital Resources Co. 525 4,746 SPDR S&P rust 9,709 1,150,322 Total investment companies (cost $1,373,201) WARRANTS (%)*  Expiration Strike date price Warrants Value Aventine Renewable Energy Holdings, Inc. F 3/15/15 $40.94 19 $ Total warrants (cost $881) $ SHORT-TERM INVESTMENTS (6.0%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.23% d 236,415 $236,415 Putnam Money Market Liquidity Fund 0.19% e 1,264,486 1,264,486 U.S. Treasury Bills for an effective yield of 0.24%, October 20, 2011 # $218,000 217,607 U.S. Treasury Bills for an effective yield of 0.26%, March 10, 2011 # 147,000 146,931 Total short-term investments (cost $1,865,322) TOTAL INVESTMENTS Total investments (cost $26,527,527) Key to holdings abbreviations ADR American Depositary Receipts ADS American Depositary Shares ETF Exchange Traded Fund ETN Exchange Traded Notes GDR Global Depositary Receipts NVDR Non-voting Depositary Receipt OJSC Open Joint Stock Company RSP Risparmio Shares SPDR S&P 500 Index Depositary Receipts Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from June 1, 2010 through November 30, 2010 (the reporting period). * Percentages indicated are based on net assets of $31,218,400.  Non-income-producing security. 40 # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $167,257 to cover certain derivatives contracts. ADR, ADS or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of PortfolioValue): United States 72.3% France 1.4% Japan 3.8 Taiwan 1.1 United Kingdom 3.5 Netherlands 0.8 China 2.1 Switzerland 0.6 Italy 1.8 Sweden 0.5 Brazil 1.8 Hong Kong 0.5 South Korea 1.5 Other 5.4 Russia 1.5 Total 100.0% Australia 1.4 FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $14,531,031) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 12/15/10 $54,266 $54,446 $180 Brazilian Real Buy 12/15/10 1,920 1,923 (3) British Pound Sell 12/15/10 127,359 130,941 3,582 Canadian Dollar Sell 12/15/10 296,400 299,612 3,212 Chilean Peso Sell 12/15/10 35,852 36,087 235 Czech Koruna Buy 12/15/10 22,697 24,631 (1,934) Euro Buy 12/15/10 48,911 52,139 (3,228) Japanese Yen Buy 12/15/10 103,294 106,377 (3,083) Mexican Peso Sell 12/15/10 22,341 22,632 291 Norwegian Krone Buy 12/15/10 144,267 152,802 (8,535) Singapore Dollar Sell 12/15/10 45,091 45,682 591 South Korean Won Buy 12/15/10 27,129 28,153 (1,024) Swedish Krona Buy 12/15/10 35,884 37,863 (1,979) Swiss Franc Sell 12/15/10 49,950 51,130 1,180 41 FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $14,531,031) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. cont. Taiwan Dollar Buy 12/15/10 $15,348 $15,428 $(80) Turkish Lira Buy 12/15/10 26,742 28,475 (1,733) Barclays Bank PLC Australian Dollar Buy 12/15/10 127,132 130,534 (3,402) Brazilian Real Buy 12/15/10 51,312 51,486 (174) British Pound Buy 12/15/10 130,317 133,941 (3,624) Canadian Dollar Buy 12/15/10 54,387 54,628 (241) Chilean Peso Sell 12/15/10 290 292 2 Czech Koruna Buy 12/15/10 7,805 8,470 (665) Euro Buy 12/15/10 96,652 103,034 (6,382) Hungarian Forint Buy 12/15/10 15,220 17,034 (1,814) Japanese Yen Sell 12/15/10 393,424 405,209 11,785 Mexican Peso Buy 12/15/10 11,355 11,483 (128) New Zealand Dollar Sell 12/15/10 3,344 3,343 (1) Norwegian Krone Sell 12/15/10 163,769 168,772 5,003 Polish Zloty Buy 12/15/10 7,942 8,747 (805) Singapore Dollar Sell 12/15/10 32,966 33,687 721 South Korean Won Buy 12/15/10 21,102 22,008 (906) Swedish Krona Sell 12/15/10 12,403 17,018 4,615 Swiss Franc Buy 12/15/10 91,724 93,019 (1,295) Taiwan Dollar Sell 12/15/10 17,180 17,226 46 Turkish Lira Buy 12/15/10 56,803 60,482 (3,679) Citibank, N.A. Australian Dollar Buy 12/15/10 20,805 21,912 (1,107) Brazilian Real Buy 12/15/10 39,967 40,305 (338) British Pound Sell 12/15/10 13,390 13,771 381 Canadian Dollar Sell 12/15/10 8,675 8,767 92 Chilean Peso Buy 12/15/10 71,104 71,064 40 Czech Koruna Sell 12/15/10 20,705 22,776 2,071 Danish Krone Sell 12/15/10 4,765 5,138 373 Euro Sell 12/15/10 46,049 46,779 730 Hong Kong Dollar Sell 12/15/10 402,837 403,522 685 Hungarian Forint Buy 12/15/10 13,857 15,514 (1,657) Japanese Yen Sell 12/15/10 265,239 274,867 9,628 Mexican Peso Buy 12/15/10 37,168 37,619 (451) New Zealand Dollar Sell 12/15/10 16,867 17,600 733 Norwegian Krone Sell 12/15/10 33,347 35,357 2,010 Polish Zloty Sell 12/15/10 3,713 3,675 (38) Singapore Dollar Sell 12/15/10 43,651 44,649 998 South African Rand Sell 12/15/10 31,375 32,354 979 South Korean Won Buy 12/15/10 11,605 12,045 (440) Swedish Krona Buy 12/15/10 39,472 41,697 (2,225) 42 FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $14,531,031) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Swiss Franc Buy 12/15/10 $395,210 $405,292 $(10,082) Taiwan Dollar Buy 12/15/10 8,831 8,858 (27) Turkish Lira Sell 12/15/10 8,427 8,383 (44) Credit Suisse AG Australian Dollar Buy 12/15/10 76,413 77,660 (1,247) British Pound Buy 12/15/10 688,642 708,305 (19,663) Canadian Dollar Buy 12/15/10 78,169 78,100 69 Euro Sell 12/15/10 210,344 223,811 13,467 Japanese Yen Buy 12/15/10 450,601 466,976 (16,375) Norwegian Krone Sell 12/15/10 5,915 6,246 331 South African Rand Sell 12/15/10 1,674 1,723 49 Swedish Krona Buy 12/15/10 63,338 64,197 (859) Swiss Franc Sell 12/15/10 47,457 48,727 1,270 Turkish Lira Buy 12/15/10 38,687 41,184 (2,497) Deutsche Bank AG Australian Dollar Sell 12/15/10 73,537 75,064 1,527 Brazilian Real Sell 12/15/10 5,236 5,292 56 Canadian Dollar Buy 12/15/10 260,630 263,308 (2,678) Chilean Peso Sell 12/15/10 3,009 3,004 (5) Czech Koruna Buy 12/15/10 15,048 16,328 (1,280) Euro Buy 12/15/10 29,269 31,199 (1,930) Hungarian Forint Buy 12/15/10 3,745 4,093 (348) Malaysian Ringgit Buy 12/15/10 14,857 15,216 (359) Mexican Peso Buy 12/15/10 12,502 12,609 (107) New Zealand Dollar Sell 12/15/10 17,313 17,952 639 Norwegian Krone Buy 12/15/10 15,473 16,400 (927) Polish Zloty Sell 12/15/10 39,096 43,003 3,907 Singapore Dollar Sell 12/15/10 35,467 36,251 784 South Korean Won Buy 12/15/10 14,466 15,001 (535) Swedish Krona Sell 12/15/10 20,249 21,389 1,140 Swiss Franc Sell 12/15/10 131,803 135,267 3,464 Taiwan Dollar Sell 12/15/10 2,625 2,629 4 Turkish Lira Buy 12/15/10 26,610 28,135 (1,525) Goldman Sachs International Australian Dollar Sell 12/15/10 25,695 25,660 (35) British Pound Buy 12/15/10 73,177 75,254 (2,077) Canadian Dollar Sell 12/15/10 51,658 52,222 564 Chilean Peso Sell 12/15/10 82 82  Euro Sell 12/15/10 231,158 240,734 9,576 Hungarian Forint Buy 12/15/10 8,643 9,417 (774) Japanese Yen Sell 12/15/10 67,014 69,448 2,434 Norwegian Krone Buy 12/15/10 77,219 81,838 (4,619) Polish Zloty Buy 12/15/10 18,402 20,254 (1,852) 43 FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $14,531,031) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. South African Rand Buy 12/15/10 $2,939 $3,028 $(89) Swedish Krona Sell 12/15/10 224,374 237,031 12,657 Swiss Franc Buy 12/15/10 66,799 67,534 (735) HSBC Bank USA, National Association Australian Dollar Sell 12/15/10 22,339 22,931 592 British Pound Buy 12/15/10 44,529 45,797 (1,268) Euro Buy 12/15/10 196,686 209,723 (13,037) Hong Kong Dollar Buy 12/15/10 93,519 93,675 (156) Japanese Yen Sell 12/15/10 126,236 130,820 4,584 New Zealand Dollar Sell 12/15/10 44,881 46,520 1,639 Norwegian Krone Buy 12/15/10 67,774 71,809 (4,035) Singapore Dollar Sell 12/15/10 33,572 34,341 769 South Korean Won Buy 12/15/10 21,276 22,061 (785) Swiss Franc Sell 12/15/10 18,943 20,457 1,514 Taiwan Dollar Sell 12/15/10 33,946 33,982 36 JPMorgan Chase Bank, N.A. Australian Dollar Buy 12/15/10 380,436 390,396 (9,960) Brazilian Real Buy 12/15/10 56,664 56,655 9 British Pound Buy 12/15/10 128,449 132,034 (3,585) Canadian Dollar Buy 12/15/10 113,550 114,709 (1,159) Chilean Peso Sell 12/15/10 3,116 3,111 (5) Czech Koruna Sell 12/15/10 5,501 6,027 526 Euro Sell 12/15/10 706,872 748,218 41,346 Hong Kong Dollar Buy 12/15/10 71,598 71,661 (63) Hungarian Forint Sell 12/15/10 24,866 27,039 2,173 Japanese Yen Sell 12/15/10 55,575 57,605 2,030 Malaysian Ringgit Buy 12/15/10 27,223 27,839 (616) Mexican Peso Buy 12/15/10 116,524 117,708 (1,184) New Zealand Dollar Sell 12/15/10 892 923 31 Norwegian Krone Sell 12/15/10 191,942 202,115 10,173 Polish Zloty Buy 12/15/10 10,299 10,236 63 Singapore Dollar Buy 12/15/10 32,738 32,878 (140) South African Rand Sell 12/15/10 13,852 14,377 525 South Korean Won Buy 12/15/10 15,057 15,145 (88) Swedish Krona Sell 12/15/10 38,447 40,627 2,180 Swiss Franc Sell 12/15/10 131,903 135,251 3,348 Taiwan Dollar Buy 12/15/10 20,914 20,978 (64) Turkish Lira Buy 12/15/10 24,884 26,522 (1,638) Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/15/10 111,312 114,219 (2,907) British Pound Buy 12/15/10 20,085 20,725 (640) Canadian Dollar Buy 12/15/10 101,172 101,894 (722) Czech Koruna Buy 12/15/10 13,807 14,568 (761) Euro Buy 12/15/10 282,801 297,954 (15,153) 44 FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $14,531,031) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Hungarian Forint Buy 12/15/10 $44,427 $49,719 $(5,292) Japanese Yen Sell 12/15/10 133,887 132,754 (1,133) Norwegian Krone Buy 12/15/10 15,473 16,024 (551) Polish Zloty Sell 12/15/10 15,270 15,091 (179) Swedish Krona Buy 12/15/10 7,163 7,150 13 Swiss Franc Sell 12/15/10 99,799 102,204 2,405 Turkish Lira Buy 12/15/10 46,451 49,459 (3,008) State Street Bank and Trust Co. Australian Dollar Sell 12/15/10 81,303 82,611 1,308 British Pound Buy 12/15/10 78,782 81,710 (2,928) Canadian Dollar Buy 12/15/10 34,894 35,160 (266) Euro Buy 12/15/10 42,927 45,358 (2,431) Hungarian Forint Buy 12/15/10 12,040 13,492 (1,452) Japanese Yen Buy 12/15/10 127,880 132,511 (4,631) Malaysian Ringgit Buy 12/15/10 34,478 35,281 (803) Mexican Peso Buy 12/15/10 15,180 15,388 (208) Norwegian Krone Sell 12/15/10 152,455 157,307 4,852 Polish Zloty Buy 12/15/10 19,306 21,276 (1,970) Swedish Krona Buy 12/15/10 35,884 35,897 (13) Swiss Franc Sell 12/15/10 147,556 149,741 2,185 Taiwan Dollar Sell 12/15/10 4,591 4,609 18 UBS AG Australian Dollar Sell 12/15/10 124,735 127,803 3,068 British Pound Sell 12/15/10 27,402 28,631 1,229 Canadian Dollar Sell 12/15/10 402,836 407,974 5,138 Czech Koruna Buy 12/15/10 23,807 25,943 (2,136) Euro Sell 12/15/10 359,550 377,487 17,937 Japanese Yen Buy 12/15/10 157,176 163,112 (5,936) Mexican Peso Buy 12/15/10 617 625 (8) Norwegian Krone Sell 12/15/10 40,036 42,170 2,134 South African Rand Sell 12/15/10 11,771 12,103 332 Swedish Krona Buy 12/15/10 410,628 433,757 (23,129) Swiss Franc Buy 12/15/10 3,489 3,494 (5) Westpac Banking Corp. Australian Dollar Buy 12/15/10 213,803 219,008 (5,205) British Pound Sell 12/15/10 12,144 12,488 344 Canadian Dollar Buy 12/15/10 104,583 105,743 (1,160) Euro Sell 12/15/10 8,195 9,732 1,537 Japanese Yen Sell 12/15/10 167,621 170,139 2,518 New Zealand Dollar Buy 12/15/10 7,653 7,976 (323) Norwegian Krone Buy 12/15/10 130,761 138,655 (7,894) Swedish Krona Sell 12/15/10 96,303 101,718 5,415 Swiss Franc Sell 12/15/10 81,853 83,952 2,099 Total 45 FUTURES CONTRACTS OUTSTANDING at 11/30/10 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Amsterdam Exchange Index (Long) 4 $340,992 Dec-10 $(15,085) ASX SPI 200 Index (Short) 4 441,135 Dec-10 7,202 Euro STOXX 50 Index (Long) 3 103,539 Dec-10 (5,649) Euro STOXX 50 Index (Short) 4 138,052 Dec-10 7,507 Euro-CAC 40 Index (Short) 5 234,877 Dec-10 13,117 FTSE 100 Index (Short) 5 431,667 Dec-10 4,754 FTSE/MIB Index (Short) 1 124,451 Dec-10 12,685 IBEX 35 Index (Long) 1 120,028 Dec-10 (12,359) MSCI EAFE Index E-Mini (Short) 9 690,120 Dec-10 (16,843) Russell 2000 Index Mini (Long) 4 290,600 Dec-10 19,094 S&P 500 Index E-Mini (Long) 11 648,725 Dec-10 17,873 S&P 500 Index E-Mini (Short) 21 1,238,475 Dec-10 (53,150) S&P Mid Cap 400 Index E-Mini (Long) 1 85,190 Dec-10 1,861 S&P/TSX 60 Index (Long) 1 144,409 Dec-10 5,256 Tokyo Price Index (Long) 4 410,379 Dec-10 10,668 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/10 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. shares 6,546 $ 10/17/11 (3 month USD- iShares MSCI $(12,853) LIBOR-BBA minus Emerging Markets 0.075%) Index Credit Suisse International units 15,731  8/25/11 (3 month USD- iShares MSCI (24,864) LIBOR-BBA minus Emerging Markets 0.20%) Index Goldman Sachs International baskets 212  11/23/11 (3 month USD- A basket (3,424) LIBOR-BBA) (GSPMGCC2) of common stocks JPMorgan Chase Bank, N.A. shares 17,338  10/20/11 (3 month USD- iShares MSCI (21,777) LIBOR-BBA plus Emerging Markets 5 bp) Index Total 46 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined asfollows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,446,051 $621,284 $4 Capital goods 1,497,338 486,318  Communication services 1,086,149 191,837  Conglomerates 446,229 94,022  Consumer cyclicals 3,126,053 321,921  Consumer staples 2,339,637 148,500  Energy 2,921,359 186,718  Financials 3,521,894 555,121 1,951 Health care 2,590,798 17,543  Miscellaneous  880  Technology 4,176,367 619,498  Transportation 238,312 161,888  Utilities and power 868,008 77,733  Total common stocks Investment Companies 1,432,334 24,028  Short-term investments 1,264,486 600,953  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(24,096) $ Futures contracts (3,069)   Total return swap contracts  (62,918)  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 47 Statement of assets and liabilities 11/30/10 (Unaudited) ASSETS Investment in securities, at value, including $248,148 of securities on loan (Note 1): Unaffiliated issuers (identified cost $25,026,626) $29,564,313 Affiliated issuers (identified cost $1,500,901) (Notes 1 and 6) 1,500,901 Cash 38,782 Foreign currency (cost $10,671) (Note 1) 10,295 Dividends, interest and other receivables 69,429 Receivable for shares of the fund sold 63,919 Receivable for investments sold 610,551 Receivable for variation margin (Note 1) 22,798 Unrealized appreciation on forward currency contracts (Note 1) 226,171 Receivable from Manager (Note 2) 17,483 Total assets LIABILITIES Payable for investments purchased 223,999 Payable for shares of the fund repurchased 19,550 Payable for investor servicing fees (Note 2) 6,511 Payable for custodian fees (Note 2) 58,869 Payable for Trustee compensation and expenses (Note 2) 842 Payable for administrative services (Note 2) 55 Unrealized depreciation on forward currency contracts (Note 1) 250,267 Unrealized depreciation on swap contracts (Note 1) 62,918 Collateral on securities loaned, at value (Note 1) 236,415 Other accrued expenses 46,816 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $21,604,019 Undistributed net investment income (Note 1) 43,293 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 5,123,681 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 4,447,407 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($26,625 divided by 2,077 shares) $12.82 Offering price per class A share (100/94.25 of $12.82)* $13.60 Net asset value, offering price and redemption price per class Y share ($31,191,775 divided by 2,432,132 shares) $12.82 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 48 Statement of operations Six months ended 11/30/10 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $6,895) $319,602 Interest (including interest income of $1,798 from investments in affiliated issuers) (Note 6) 2,994 Securities lending (including interest income of $840 from investments in affiliated issuers) (Note 1) 882 Total investment income EXPENSES Compensation of Manager (Note 2) 99,305 Investor servicing fees (Note 2) 42,784 Custodian fees (Note 2) 44,218 Trustee compensation and expenses (Note 2) 1,064 Administrative services (Note 2) 564 Auditing 37,281 Other 11,440 Fees waived and reimbursed by Manager (Note 2) (61,445) Total expenses Expense reduction (Note 2) (32) Net expenses Net investment income Net realized gain on investments (net of foreign tax $5,013) (Notes 1 and 3) 1,631,436 Net realized gain on swap contracts (Note 1) 623,987 Net realized gain on futures contracts (Note 1) 9,457 Net realized gain on foreign currency transactions (Note 1) 152,702 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (88,649) Net unrealized appreciation of investments, futures contracts and swap contracts during the period 1,018,587 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 49 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 11/30/10* Year ended 5/31/10 Operations: Net investment income $148,299 $285,275 Net realized gain on investments and foreign currency transactions 2,417,582 6,904,768 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 929,938 (641,185) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A  (1,222) Class Y  (2,374,150) Net realized short-term gain on investments Class A  (1,987) Class Y  (3,860,791) Decrease from capital share transactions (Note 4) (6,103,772) (4,761,345) Total decrease in net assets NET ASSETS Beginning of period 33,826,353 38,276,990 End of period (including undistributed net investment income of $43,293 and distributions in excess of net investment income of $105,006, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 50 This page left blank intentionally. 51 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized From of expenses income (loss) value, and unrealized Total from From net realized Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment gain on distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A November 30, 2010 ** .05 1.24    11.19 * .53* .44* 79.87* May 31, 2010 .10 2.09 (.96) (1.55) 23 1.05 .82 103.27 May 31, 2009 .06 1.79    18.50 * 15 .40* .61* 45.86* Class Y November 30, 2010 ** .05 1.24    11.19 * .53* .45* 79.87* May 31, 2010 .10 2.09 (.96) (1.55) 1.05 .78 103.27 May 31, 2009 .06 1.79    18.50 * .40* .61* 45.86* * Not annualized. ** Unaudited.  For the period January 23, 2009 (commencement of operations) to May 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets November 30, 2010 0.19% May 31, 2010 0.41 May 31, 2009 0.30 The accompanying notes are an integral part of these financial statements. 52 53 Notes to financial statements 11/30/10 (Unaudited) Note 1: Significant accounting policies Putnam Asset Allocation: Equity Portfolio is a series of Putnam Funds Trust, a Massachusetts business trust organized on January 22, 1996 (the Trust). A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of State of The Commonwealth of Massachusetts. The Trust is an open-end management investment company with an unlimited number of authorized shares of beneficial interest. The investment objective of the fund is to seek long-term growth by investing mainly in common stocks of companies worldwide that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable potential. The fund offers class A and class Y shares. Class A shares are sold with a maximum front-end sales charge of 5.75%, and generally do not pay a contingent deferred sales charge. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A shares, but do not bear a distribution fee. Class Y shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from June 1, 2010 through November 30, 2010. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depositary Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be 54 used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturitybasis. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. E) Futures contracts The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are 55 exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately 86 futures contracts for the reporting period. F) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. G) Total return swap contracts The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $3,300,000 on total return swap contracts for the reporting period. H) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $110,922 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative 56 and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $122,592 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. I) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management and is valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $248,148 and the fund received cash collateral of $236,415. J) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. K) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. L) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior periods remain subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $26,621,626, resulting in gross unrealized appreciation and depreciation of $4,997,920 and $554,332, respectively, or net unrealized appreciation of $4,443,588. M) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. 57 N) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion of average net assets, 0.700% of the next $5 billion, 0.650% of the next $10 billion, 0.600% of the next $10 billion, 0.550% of the next $50 billion, 0.530% of the next $50 billion, 0.520% of the next $100 billion, and 0.515% thereafter. Putnam Management has contractually agreed, through September 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were reduced by $61,445 as a result of this limit. Putnam Management had also contractually agreed, through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.612% of the funds average net assets. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged assub-adviser. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $32 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $25, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension 58 liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to class A shares. The Trustees currently have not approved payments under the Plan. A deferred sales charge of up to 1.00% is assessed on certain redemptions of class A shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classAredemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $23,618,614 and $27,101,517, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 11/30/10 Year ended 5/31/10 Class A Shares Amount Shares Amount Shares sold 51 $612 546 $6,777 Shares issued in connection with reinvestment of distributions   277 3,209 51 612 823 9,986 Shares repurchased (1) (15) (36) (502) Net increase 50 Six months ended 11/30/10 Year ended 5/31/10 Class Y Shares Amount Shares Amount Shares sold 567,553 $6,786,510 1,411,017 $17,451,688 Shares issued in connection with reinvestment of distributions   537,495 6,234,941 567,553 6,786,510 1,948,512 23,686,629 Shares repurchased (1,066,812) (12,890,879) (2,245,916) (28,457,458) Net increase At the close of the reporting period, Putnam Investments, LLC owned 1,216 class A shares of the fund (58.5% of class A shares outstanding), valued at $15,592. At the close of the reporting period, funds within the Putnam RetirementReady® Funds owned 92.3% of the outstanding shares of the fund. 59 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $226,171 Payables $250,267 Investments, Payables, Receivables, Net Net assets  assets  Unrealized Unrealized appreciation / appreciation / Equity contracts (depreciation) 100,017* (depreciation) 166,004* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Futures contracts Swaps Total Foreign exchange contracts $ $161,782 $ $161,782 Equity contracts 9,457  623,987 633,444 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Futures contracts Swaps Total Foreign exchange contracts $ $(89,628) $ $(89,628) Equity contracts (112,267)  (148,182) (260,449) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $1,798 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $11,798,158 and $13,577,179, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 60 Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 61 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 62 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 63 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 64 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Robert J. Darretta Mark C. Trenchard Putnam Investment Myra R. Drucker Vice President and Management, LLC Paul L. Joskow BSA Compliance Officer One Post Office Square Kenneth R. Leibler Boston, MA 02109 Robert E. Patterson Francis J. McNamara, III George Putnam, III Vice President and Investment Sub-Manager Robert L. Reynolds Chief Legal Officer Putnam Investments Limited W. Thomas Stephens 5759 St Jamess Street James P. Pappas London, England SW1A 1LD Officers Vice President Robert L. Reynolds Investment Sub-Advisor President Judith Cohen The Putnam Advisory Vice President, Clerk and Company, LLC Jonathan S. Horwitz Assistant Treasurer One Post Office Square Executive Vice President, Boston, MA 02109 Principal Executive Michael Higgins Officer, Treasurer and Vice President, Senior Associate Marketing Services Compliance Liaison Treasurer and Assistant Clerk Putnam Retail Management One Post Office Square Steven D. Krichmar Nancy E. Florek Boston, MA 02109 Vice President and Vice President, Assistant Clerk, Principal Financial Officer Assistant Treasurer and Custodian Proxy Manager State Street Bank Janet C. Smith and Trust Company Vice President, Assistant Susan G. Malloy Treasurer and Principal Vice President and Legal Counsel Accounting Officer Assistant Treasurer Ropes & Gray LLP Beth S. Mazor Trustees Vice President John A. Hill, Chairman Jameson A. Baxter, Robert R. Leveille Vice Chairman Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann Charles B. Curtis This report is for the information of shareholders of Putnam Asset Allocation: Equity Portfolio. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011
